Case: 20-60544       Document: 00516135187            Page: 1      Date Filed: 12/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 20-60544                        December 17, 2021
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

   Nancy Mariela Ponce-Medina,

                                                                                Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                             Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 202 075 863


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Nancy Ponce-Medina, a native and citizen of El Salvador, petitions for
   review of the dismissal by the Board of Immigration Appeals (“BIA”) of her
   appeal of an order by an Immigration Judge (“I.J.”) denying her applications
   for asylum, withholding of removal, and protection under the Convention


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-60544        Document: 00516135187              Page: 2       Date Filed: 12/17/2021




                                         No. 20-60544


   Against Torture. Ponce-Medina, who is represented by counsel, avers that
   she satisfied her burden of establishing her eligibility for asylum and with-
   holding of removal because she demonstrated a well-founded fear of future
   persecution based on her membership in a particular social group, which she
   identified as the family of her late stepfather, Jaime Canjura Flores, who was
   murdered in El Salvador years after Ponce-Medina was found in the United
   States. 1
           We review the decision of the BIA and will consider the I.J.’s decision
   only to the extent that it influenced the BIA. See Shaikh v. Holder, 588 F.3d
   861, 863 (5th Cir. 2009). We review legal conclusions de novo and factual
   findings, such as eligibility for asylum and withholding of removal, for sub-
   stantial evidence. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Under the substantial evidence standard, the petitioner “must show that the
   evidence was so compelling that no reasonable factfinder could conclude
   against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009).
           Although Ponce-Medina addresses the BIA’s determination that she
   failed to establish a nexus between her fear of future harm and a protected
   ground, she fails to address adequately the BIA’s alternative basis for denying
   her asylum claim. Specifically, she does not adequately address the deter-
   mination that she failed to show either that authorities in El Salvador were
   unable or unwilling to protect her from harm or that she could not reasonably
   avoid the feared persecution by relocating to another area of El Salvador. In
   this regard, her counseled brief is not entitled to liberal construction. See


           1
            Ponce-Medina also challenges the I.J.’s determination that her asylum application
   was untimely, but we do not address that issue because it was not addressed by the BIA and
   was not the basis on which the BIA affirmed the I.J.’s decision denying asylum. See
   Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th Cir. 2010). All other challenges she
   could have raised in this petition are waived. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th
   Cir. 2004).




                                                2
Case: 20-60544         Document: 00516135187               Page: 3       Date Filed: 12/17/2021




                                           No. 20-60544


   Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986). Accordingly, she has
   not shown that substantial evidence compels the conclusion that, for pur-
   poses of asylum, she has a well-founded fear of future persecution. 2 Addi-
   tionally, although Ponce-Medina asserts that she is eligible for withholding of
   removal, she fails to show a “clear probability” or that “it is more likely than
   not” that she would be persecuted on the basis of her membership in a par-
   ticular social group if she returns to El Salvador. Chen v. Gonzales, 470 F.3d
   1131, 1138 (5th Cir. 2006) (internal quotation marks and citation omitted).
           Accordingly, the petition for review is DENIED.




           2
             See Wang, 569 F.3d at 537; Lopez-Gomez v. Ashcroft, 263 F.3d 442, 446 (5th Cir.
   2001) (“[W]hen a person can relocate within [her] country upon return, the extraordinary
   act of granting asylum is not necessary.”); 8 C.F.R. § 208.13(b)(2)(ii), (3)(i); see also Ortiz
   v. Garland, 6 F. 4th 685, 691 (5th Cir. 2021) (declining to address the issue of persecution
   where petitioner could not independently prove that the authorities weres unwilling or
   unable to control violence).




                                                 3